            Case 1:21-mj-00331-GMH Document 4 Filed 03/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :       Case No:
                                              :
               v.                             :
                                              :       VIOLATIONS:
                                              :
EVAN NEUMANN,                                 :
                                              :
               Defendant.                     :       18 U.S.C. § 111(a)(1)
                                              :       (Assault)
                                              :
                                              :       18 U.S.C. § 231(a)(3)
                                              :       (Civil Disorder)
                                              :
                                              :       18 U.S.C. § 1752(a)(1), (2), & (4)
                                              :       (Entering and Remaining in a Restricted
                                              :       Building or Grounds)
                                              :
                                              :       40 U.S.C. § 5104(e)(2)(F)
                                              :       (Violent Entry and Disorderly Conduct)

                                              ORDER

       This matter having come before the Court pursuant to the application of the United States

to seal criminal complaint, the Court finds that, because of such reasonable grounds to believe

the disclosure will result in flight from prosecution, destruction of or tampering with evidence,

endangerment of officer safety, and serious jeopardy to the investigation, the United States has

established that a compelling governmental interest exists to justify the requested sealing.

       1.      IT IS THEREFORE ORDERED that the application is hereby GRANTED, and

that the affidavit in support of criminal complaint and other related materials, the instant

application to seal, and this Order are sealed until the arrest warrant is executed.




                                                  1
             Case 1:21-mj-00331-GMH Document 4 Filed 03/23/21 Page 2 of 2




        2.      IT IS FURTHER ORDERED that the Clerk’s office shall delay any entry on the

public docket of the arrest warrant until it is executed.
                                                                     Digitally signed by
                                                                     G. Michael Harvey
                                                                     Date: 2021.03.23
Date:                                                 ___________________________________
                                                                     14:00:09 -04'00'
                                                       G. MICHAEL HARVEY,
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
